Citation Nr: 0423708	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  99-10 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether an April 9, 1997, rating decision that denied 
entitlement to a rating in excess of 30 percent for service-
connected shell fragment wound residuals of the left lower 
leg with tibia fracture contained clear and unmistakable 
error.

2.  Entitlement to an increased disability rating for 
service-connected shell fragment wound residuals of the left 
lower leg with tibia fracture, currently evaluated as 30 
percent disabling.

3.  Entitlement to service connection for a back disability, 
as secondary to service-connected shell fragment wound 
residuals of the left lower leg with tibia fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

C. Dillon, Counsel

INTRODUCTION

The veteran served on active duty from October 1946 to 
February 1947 and from October 1952 to August 1954.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from April 1997 and April 1998 rating 
decisions of the Department of Veterans Affairs (VA) RO in 
Denver, Colorado.  In April 1997, the RO denied service 
connection for a back disorder on a secondary basis and 
denied entitlement to a rating in excess of 30 percent for 
service-connected shell fragment wound residuals of the left 
lower leg with tibia fracture.  The RO considered the 
veteran's disagreement with the April 1997 denial of a rating 
in excess of 30 percent for his left leg disability as a 
motion for revision on the basis of CUE.  Therefore, in April 
1998 the RO denied a clear and unmistakable error (CUE) 
motion involving the RO decision dated April 9, 1997.  

The veteran, however, need not satisfy the high standard of a 
showing of CUE in the April 9, 1997, rating decision because 
that decision never became final.  As explained below, the 
document that served as the basis for the CUE motion has been 
construed as a timely notice of disagreement.  The veteran 
has initiated, but not perfected, an appeal of the claim for 
an increased rating for his shell fragment wound residuals of 
the left lower leg with tibia fracture.  This issue is 
REMANDED below to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  

VA's duty to assist extends to a liberal reading of the 
record for issues raised in all documents or oral testimony 
submitted prior to a Board decision.  EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991); see also Douglas v. Derwinski, 2 Vet. 
App. 435 (1992).  An October 1998 submission by the veteran 
reasonably raises a claim for entitlement to an increased 
rating for his service-connected right leg disability.  
Additionally, the veteran's back disability was claimed, 
developed, and adjudicated as solely a secondary service 
connection claim.  In more recent statements, however, he has 
argued in terms of direct service connection, i.e., that his 
back disability began in service.  These issues are referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's back disorder has not been shown to be 
related to his service-connected shell fragment wound 
residuals of the left lower leg with tibia fracture.

2.  The veteran submitted a timely notice of disagreement 
with the April 9, 1997, rating decision that denied 
entitlement to a rating in excess of 30 percent for service-
connected shell fragment wound residuals of the left lower 
leg with tibia fracture.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for a 
back disorder as secondary to service-connected shell 
fragment wound residuals of the left lower leg with tibia 
fracture.  38 C.F.R. § 3.310(a) (2003).

2.  The April 9, 1997, rating decision denying a rating in 
excess of 30 percent for shell fragment wound residuals of 
the left lower leg with tibia fracture is not final, and 
therefore, not subject to an attack of clear and unmistakable 
error.  38 C.F.R. § 3.105(a) (2003).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a back disability, as secondary to 
service-connected shell fragment wound residuals of the left 
lower leg with tibia fracture

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of letters from the RO 
to the veteran dated in December 1996 and July 2003.  The 
veteran was told of what was required to substantiate his 
secondary service connection claim and of his and VA's 
respective duties, and was asked to submit evidence and/or 
information to the RO.  

The more comprehensive July 2003 letter was mailed after the 
initial RO adjudication of his claim.  Assuming for the sake 
of argument that pre-decision notice is required, any defect 
in this regard is harmless error.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002).  The veteran has had ample time to 
provide information and evidence in support of his claim, and 
based on the information and evidence obtained after adequate 
notice was provided, there is simply no indication that 
disposition of the veteran's claim would have been different 
had he received pre-adjudicatory notice pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has yet to 
identify a competent nexus opinion between his back 
disability and his service-connected left leg disability, a 
requirement first explained to him in the RO's December 1996 
letter.  Under the facts of this case, "the record has been 
fully developed."  Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran has not identified any outstanding 
records pertinent to his secondary service connection claim 
that VA must obtain.  As noted above, the veteran has not 
identified a relevant medical opinion linking his current 
back disability to his service-connected left leg disability.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In this case, VA conducted an examination in May 
1997 to specifically address the secondary service connection 
claim, and the report from that examination is of record.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

The veteran contends that his back disorder is secondary to 
his service-connected shell fragment wound residuals of the 
left lower leg with tibia fracture.  Service connection may 
be established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).

The May 1997 VA examination report shows the veteran 
currently suffers from a low back disability.  The evidence, 
however, does not establish that his current back disability 
was either caused or aggravated by service-connected shell 
fragment wound residuals of the left lower leg with tibia 
fracture.

The only competent evidence addressing the potential of such 
a nexus is the May 1997 VA examination report, in which the 
examiner concluded that the veteran's "low back condition is 
a separate entity and not secondary to his left leg 
condition."  The examiner went on to explain that she found 
no measurable discrepancy in leg length and no evidence of 
left leg atrophy.  She also observed that the veteran had a 
normal gait.

Neither the veteran nor the Board is competent to supplement 
the record with unsubstantiated medical conclusions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Health 
professionals, however, are experts and are presumed to know 
the requirements applicable to their practice and to have 
taken them into account in providing a diagnosis or opinion.  
Cohen v. Brown, 10 Vet. App. 128 (1997).  In rendering a 
decision in this case, the Board has relied on the competent 
VA medical opinion from May 1997.  The Board attaches 
significant probative value to the opinion of the May 1997 VA 
examiner because her well reasoned opinion is supported by 
her objective findings on examination.  See Gabrielson v. 
Brown, 7 Vet. App. 36 (1994). 

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  In the absence of any 
medical evidence contradicting the opinion of the May 1997 VA 
examiner, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a back disorder as secondary to service-
connected shell fragment wound residuals of the left lower 
leg with tibia fracture.  Therefore, the claim must be 
denied.


II.  Whether an April 9, 1997, rating decision that denied 
entitlement to a rating in excess of 30 percent for service-
connected shell fragment wound residuals of the left lower 
leg with tibia fracture contained CUE

In a rating decision dated April 9, 1997, the RO denied 
entitlement to a rating in excess of 30 percent for service-
connected shell fragment wound residuals of the left lower 
leg with tibia fracture.  In a statement dated April 18, 
1997, and received on April 21, 1997, the veteran's 
representative argued that the rating decision contained CUE.  
This statement is accepted as a timely notice of disagreement 
with the April 1997 rating decision.  See 38 C.F.R. § 20.201 
(2003).  According, that decision is not final.  The veteran 
has initiated, but not perfected an appeal.  See 38 C.F.R. 
§ 20.200; Manlincon v. West, 12 Vet. App. 238 (1999).  As the 
veteran cannot raise CUE with respect to a rating decision 
that is not final, the claim for CUE is dismissed.  See 
38 C.F.R. § 3.105(a) ("Previous determinations which are 
final and binding . . . will be accepted as correct in the 
absence of clear and unmistakable error.") (emphasis added); 
Best v. Brown, 10 Vet. App. 322 (1997) (appellant cannot 
raise CUE with respect to a rating decision that is not 
final).  Finally, VA's duty to notify and assist does not 
extend to this claim, as there is no legal basis to grant it.  
See VAOPGCPREC 5-04; Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

Entitlement to service connection for a back disorder as 
secondary to service-connected shell fragment wound residuals 
of the left lower leg with tibia fracture is denied.

The claim for CUE in an April 9, 1997, rating decision that 
denied entitlement to a rating in excess of 30 percent for 
service-connected shell fragment wound residuals of the left 
lower leg with tibia fracture is dismissed.


REMAND

Unfortunately, a remand is required to accord due process.  
As noted above, an April 21, 1997, the RO received a 
memorandum from the veteran's accredited representative, in 
which the veteran "takes issue with the . . . rating of 
April 9, 1997, inasmuch as it constitutes clear and 
unmistakable error."  The error is essentially described as 
a failure to properly evaluate the veteran's service-
connected shell fragment wound residuals of the left lower 
leg with tibia fracture.  Although the veteran also cited in 
the memorandum the CUE regulatory provision found at 
38 C.F.R. § 3.105(a), the Board has reasonably construed this 
as a disagreement with and a desire for appellate review of 
the increased rating claim, rather than a motion for revision 
on the basis of CUE.  See 38 C.F.R. §§ 20.200, 20.201, 
20.302(a) (2003).

No statement of the case has been provided on the issue of an 
increased disability rating for shell fragment wound 
residuals of the left lower leg with tibia fracture, so the 
veteran has not had an opportunity to perfect an appeal.  In 
a case in which a claimant has expressed timely disagreement 
in writing with a rating action of the RO, an appeal has been 
initiated, and the RO must issue an SOC, and the Board must 
remand that issue to the RO for that purpose.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, this claim is REMANDED for the following:

Readjudicate the veteran's claim for an 
increased disability rating for shell 
fragment wound residuals of the left lower 
leg with tibia fracture.  Any notice and 
development necessary should be conducted 
prior to readjudicating the claim.  See 
38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159.  
If the determination remains adverse to the 
veteran, furnish him and his representative a 
statement of the case on this issue.  Notify 
him of the time limit within which an 
adequate substantive appeal must be filed in 
order to perfect an appeal of this issue and 
secure appellate review by the Board.  
Thereafter, this issue is to be returned to 
the Board only if an adequate and timely 
substantive appeal is filed.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with due process considerations.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



